                                                                                             FILED
                                                                                    2021 Jun-30 PM 02:08
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHWESTERN DIVISION

 TIMOTHY W. FLEMING,                        )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 3:20-cv-01601-LCB-SGC
                                            )
 FRANKLIN COUNTY SHERIFF’S                  )
 OFFICE, et al.,                            )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on June 9, 2021, recommending this action

be dismissed without prejudice for failing to state a claim upon which relief can be

granted, pursuant to 28 U.S.C. § 1915A(b). (Doc. 6). Although the magistrate judge

advised the plaintiff of his right to file specific written objections within 14 days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                        Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for failing to state a claim upon which relief can be granted.

      A Final Judgment will be entered.
DONE and ORDERED this June 30, 2021.



                        _________________________________
                        LILES C. BURKE
                        UNITED STATES DISTRICT JUDGE




                            2
